Title: From George Washington to Benjamin Lincoln, 9 December 1781
From: Washington, George
To: Lincoln, Benjamin


                        
                            My dear Sir,
                            
                                Sunday Morning December 9, 1781
                            
                        
                        My opinion is that Doctr. Shield should be sent immediately back to York Town, & Colo. Gibson reprimanded
                            for having permitted him to come to this place before leave had been obtained for him to go into New York—Unless Gibson
                            has some appointment unknown to me he can only be considered in the light of a private person having resigned the command
                            of (the Virga. State Regimt) which he formerly had sometime ago.
                        I should conceive that an application from the Doctr to Genl Clinton (who is now about to send out money
                            for the Prisoners at Frederick Town  and a letter would answer all the public purposes of his going to New York. I am
                        very sincerely yrs 
                    Go: Washington